DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2021, 09/08/2021, 09/21/2021 have been considered by the examiner.

Status of the Claims
The claims filed 04/29/2021 are under examination.
Claims 1, 5-10 and 23-26 are pending.
Claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2020.
Claims 1, 5-6 and 23-26 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 1 has been amended to include the limitations that the anionic polymers consist of hyaluronan, salt of hyaluronan or combination thereof, the cationic polymer is one or more selected from primary amine, secondary amine, and tertiary amine, the composite particle is produced by separately preparing an aqueous solution of the anionic polymer (A) and an aqueous solution of the cationic polymer (B), and these aqueous solutions are mixed with each other.
	
Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, and 23-26 remain rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Berninger, US 20110014235.
Berninger teaches particles comprising a polyvalent polymer comprising an excess of positive charges and a polyvalent polymer comprising an excess of negative charges (Berninger, e.g., claim 1). This corresponds to a particle comprising an anionic polymer and a cationic polymer as claimed. Berninger teaches wherein the cationic polymer is a polyallylamine, a cationic peptide, and/or polylysine (Berninger, e.g., claim 9). Berninger teaches wherein the anionic polymer is hyaluronate (Berninger, e.g., 0026).  
	Berninger teaches the composite particles prepared by mixing a solution of anionic polymer with a solution containing polycation (Berninger, e.g., 0035). Although the product by process language in claim 1 does not appear to impart any structural features to the claimed composite particle, Berninger teaches this limitation.
Berninger teaches an embodiment including particles comprising polyglutamic acid and polylysine or polyethyleneimine (Berninger, e.g., 0035). Since Berninger clearly teaches hyaluronan as an alternative to polyglutamic acid, and since Berninger names only four specific anionic polymers (Berninger, ¶ 0026), one skilled in the art would have at once envisaged the particles exemplified as containing hyaluronan.
Berninger teaches the cargo, i.e., antigen, may be non-covalent or covalent (Berninger, e.g., 0027). Consequently, one skilled in the art would have understood Berninger as teaching particles containing derivatized anionic hyaluronan or non-derivatized anionic hyaluronan, i.e., wherein the anionic polymers consist of hyaluronan.
Polylysine is a cationic polymer having a degree of cationization in the claimed range (Specification, Table 1, 0093). Polylysine is a cationic polymer including primary amine groups as per claim 1. 
Polylysine is a peptide meeting the limitations of claim 5. 
Berninger teaches the particles in compositions suitable for administration, e.g., local administration (Berninger, e.g., 0025). This meets the limitations of claim 6 because the compositions appear indistinguishable from compositions for skin external application. 
Polylysine meets the limitation of claim 23. 
Since Berninger teaches particles comprising only anionic polymer and cationic polymer, Berninger appears to exemplify composite particles having a content of anionic polymer and cationic polymer in the ranges recited in claims 24-25. See Berninger, e.g., 0035, where particles appear to contain only anionic polymer and cationic polymer. 
Applicable to claim 26, Berninger teaches composite particles having a size ranging from about 0.1 micron to about 1 micron, or less than about 0.2 micron. See Berninger, e.g., 0019. Since 1 micron is 1000 nm, Berninger teaches composite particles entirely within the range recited in claim 26, i.e., 100 nm to 1000 nm. 
	Berninger anticipates the subject matter of instant claims 1, 5-6 and 23-26.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant has argued Berninger does not teach mixing an aqueous solution of the anionic polymer but rather a solution of antigen conjugated anionic polymer. One skilled in the art would understand that the respective product by claim 1 and Berninger are different, as result of the presence or absence of protective antigen in the anionic polymer. Applicant has argued the products are structurally different as result of the different processes. 
This argument is unpersuasive. 
Berninger teaches an embodiment including particles comprising polyglutamic acid and polylysine or polyethyleneimine (Berninger, e.g., 0035). Since Berninger clearly teaches hyaluronan as an alternative to polyglutamic acid, and since Berninger names only four specific anionic polymers (Berninger, ¶ 0026), one skilled in the art would have at once envisaged the particles exemplified as containing hyaluronan. Polylysine is a peptide, a cationic polymer having a degree of cationization of 1, and named by instant claim 23. 
Further, Berninger appears to teach the composite particles made by separately preparing solutions of each of the anionic polymer and cationic polymer, and mixing said separate solutions. See Berninger, e.g., 0035.
To the extent that Applicant’s argument relies on the limitation that the anionic polymer consists of hyaluronan, salt of hyaluronan, or combination thereof excludes hyaluronic acid conjugated to an antigen, it is noted that Berninger is not limited to the examples. Berninger teaches the cargo, i.e., antigen, may be non-covalent or covalent (Berninger, e.g., 0027). Consequently, Berninger teaches composite particles wherein the cargo, e.g., antigen is covalently conjugated to the polyanion or wherein the polyanion is not covalently conjugated to the cargo. In the embodiment where the cargo compound(s) is not covalently conjugated to the polyanion, Berninger meets the limitation of wherein the anionic polymer consists of hyaluronan.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Berninger, US 20110014235.
In the event the teachings of Berninger are found to be insufficiently specific to support a finding of anticipation, the subject matter of claims 1, 5-6, and 23-26 are rejected as being obvious.
Berninger teaches particles comprising a polyvalent polymer comprising an excess of positive charges and a polyvalent polymer comprising an excess of negative charges (Berninger, e.g., claim 1). This corresponds to a particle comprising an anionic polymer and a cationic polymer as claimed. Berninger teaches wherein the cationic polymer is a polyallylamine, a cationic peptide, and/or polylysine (Berninger, e.g., claim 9). Berninger teaches wherein the anionic polymer is hyaluronate (Berninger, e.g., 0026).  
	Berninger teaches the composite particles prepared by mixing a solution of anionic polymer with a solution containing polycation (Berninger, e.g., 0035). Although the product by process language in claim 1 does not appear to impart any structural features to the claimed composite particle, Berninger teaches this limitation.
Berninger teaches an embodiment including particles comprising polyglutamic acid and polylysine or polyethyleneimine (Berninger, e.g., 0035). Since Berninger clearly teaches hyaluronan as an alternative to polyglutamic acid, and since Berninger names only four specific anionic polymers (Berninger, ¶ 0026), one skilled in the art would have clearly understood the particles exemplified may contain hyaluronan instead of polyglutamate.
Polylysine is a cationic polymer having a degree of cationization in the claimed range (Specification, Table 1, 0093). Polylysine is a cationic polymer including primary amine groups as per claim 1. 
Berninger does not exemplify composite particles wherein the anionic polymer consists of hyaluronan, e.g., Berninger exemplifies polyglutamate modified covalently with antigen. However, Berninger teaches the cargo, i.e., antigen, may be non-covalent or covalent (Berninger, e.g., 0027).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to arrive at a composite particle comprising a combination of polycationic polymer and polyanionic polymer wherein the polyanionic polymer consists of hyaluronan with a reasonable expectation of success. Since Berninger teaches the cargo molecule may be present in the particles in a non-covalent association, and since Berninger teaches wherein the anionic polymer is hyaluronan, the teachings of Berninger provide an express teaching which would have prompted one skilled in the art to modify embodiments exemplified by Berninger to arrive at the presently claimed composite particle with a reasonable expectation of success. 
Polylysine is a peptide meeting the limitations of claim 5. 
Berninger teaches the particles in compositions suitable for administration, e.g., local administration (Berninger, e.g., 0025). This meets the limitations of claim 6 because the compositions appear indistinguishable from compositions for skin external application. 
Polylysine meets the limitation of claim 23. 
Since Berninger teaches particles comprising only anionic polymer and cationic polymer, Berninger appears to exemplify composite particles having a content of anionic polymer and cationic polymer in the ranges recited in claims 24-25. See Berninger, e.g., 0035, where particles appear to contain only anionic polymer and cationic polymer. 
Applicable to claim 26, Berninger teaches composite particles having a size ranging from about 0.1 micron to about 1 micron, or less than about 0.2 micron. See Berninger, e.g., 0019. Since 1 micron is 1000 nm, Berninger teaches composite particles entirely within the range recited in claim 26, i.e., 100 nm to 1000 nm. 
Accordingly, the subject matter of claims 1, 5-6, and 23-26 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 5-6 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1.
Barreiro teaches and claims a system for administering biologically active molecules comprising nanoparticles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 1). Barreiro teaches wherein the anionic polymer is hyaluronic acid (Barreiro, e.g., claim 2 and Example 7). This meets the limitation of anionic polymers consist of hyaluronan. Barreiro teaches wherein the cationic polymer is polyamino acids and/or proteins (Barreiro, e.g., claim 4). Polyamino acids include polylysine or polyarginine; proteins include gelatin, collagen or cationized derivatives thereof (Barreiro, e.g., 0090). Barreiro teaches a cosmetic or personal hygiene composition comprising a system comprising nanoparticles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 20). 
Applicable to claims 5 and 23: Barreiro teaches polylysine which is a peptide and which is named in claim 23.
Applicable to claims 24-25: Barreiro teaches particles which appear to be only an anionic polymer and cationic polymer, wherein the cationic polymer is a peptide, polylysine, polyarginine, or cationized derivatives thereof. See Barreiro, e g.., 0090, and examples.
Applicable to claim 26, Barreiro teaches composite particles having a size between 1 and 999 nm (Barreiro, e.g., claim 5). This is entirely within the range of 1000 nm or less. 
Barreiro teaches cationic polymers are effective for forming the particles because the cationic polymer, through ionic interactions, combines with the anionic polymer to cause precipitation of the particle (Barreiro, e.g., 0085). Since Barreiro names the cationic polymer polylysine, Barreiro appears to teach cationic polymers having a degree of cationization of 1. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify particles as exemplified in Barreiro by including polylysine which is a cationic polymer having a degree of cationization in the claimed range with a reasonable expectation of success. Since Barreiro teaches the particles comprising a cationic polymer, and since Barreiro names polylysine as a cationic polymer for crosslinking the anionic polymer, the teachings of Barreiro provide an express teaching which would have prompted one skilled in the art to modify exemplified particles in Barreiro with polylysine with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1, 5-6, and 23-26 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615